Citation Nr: 1529562	
Decision Date: 07/10/15    Archive Date: 07/16/15

DOCKET NO.  13-00 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, other than posttraumatic stress disorder (PTSD), to include paranoid schizophrenia, personality disorder, and anxiety disorder (hereinafter "acquired psychiatric disorder").

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for PTSD. 

3.  Entitlement to service connection for an acquired psychiatric disorder, other than PTSD. 

4.  Entitlement to service connection for PTSD.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESSES AT HEARING ON APPEAL

Veteran and G.B. and C.B.


ATTORNEY FOR THE BOARD

H. Hoeft


INTRODUCTION

The Veteran served on active duty from December 1968 to February 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. 

The Board has reviewed the Veteran's physical claims file, as well as the electronic files on the "Virtual VA" system and Veterans Benefits Management System (VBMS) to ensure a complete review of the evidence in this case.

In September 2011, the Veteran presented testimony relevant to the appeal at a hearing held before a DRO at the local RO.  A transcript of the hearing is of record.

The Veteran requested a Board Central Office hearing (see December 2012 VA Form 9).  The record reveals that the Veteran was scheduled for such a hearing in December 2014, but that he did not report.  Thereafter, a review of the file indicated that the Veteran may not have received the initial hearing notification letter as a result of a recent address change.  Accordingly, a new hearing notification letter was sent to the Veteran at his updated address.  See March 2015 Hearing Notification Letter.  The hearing was scheduled for May 2015, but again, the Veteran did not report.  The Veteran has not requested another hearing and, therefore, his hearing request is deemed withdrawn. See 38 C.F.R. § 20.704(d).  

The issues of entitlement to service connection for an acquired psychiatric disorder and entitlement to service connection for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed June 1997 rating decision declined to reopen a previously denied claim for service connection for an acquired psychiatric disorder. 

2.  The evidence received since the June 1997 rating decision is new and material, and raises a reasonable possibility of substantiating the claim for service connection for an acquired psychiatric disorder.

3.  An unappealed September 1993 rating decision declined to reopen a previously denied claim for service connection for PTSD. 

4.  The evidence received since the September 1993 rating decision is new and material, and raises a reasonable possibility of substantiating the claim for service connection for PTSD. 


CONCLUSIONS OF LAW

1.  The June 1997 rating decision that declined to reopen a previously denied claim for entitlement to service connection an acquired psychiatric disorder final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1100 (2014).

2.  Evidence received since the June 1997 rating decision in relation to the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder is new and material, and, therefore, the claim may be reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The September 1993 rating decision that declined to reopen a previously denied claim for entitlement to service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1100 (2014).

4.  Evidence received since the September 1993 rating decision in relation to the Veteran's claim for entitlement to service connection for PTSD is new and material, and, therefore, the claim may be reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Claim to Reopen

A claim that is the subject of a prior final denial may be reopened if new and material evidence is received with respect to that claim.  38 C.F.R. § 3.156(a).  

Under 38 C.F.R. § 3.156(a), evidence is considered "new' if it was not of record at the time of the last final disallowance of the claim.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

Evidence submitted is presumed credible for the purposes of reopening the claim, Duran v. Brown, 7 Vet. App. 216 (1995), and the threshold for reopening is low. Shade v. Shinseki, 24 Vet. App. 110, 120-21 (2010). 

By way of history, service connection for an acquired psychiatric disorder (claimed as a nervous condition) was originally denied in a January 1975 rating decision.  The Veteran was informed of the determination and of his right to appeal.  He did not submit a notice of disagreement (NOD), and/or new and material evidence within one year of the determination January 1975 determination.  Therefore, the decision became final.  

In August 1982, the Veteran submitted a petition to reopen the previously denied claim (claimed as paranoid schizophrenia).  In January 1983, the RO again denied the claim of service connection for a nervous condition, noting that the evidence submitted at that time did "not warrant any change in our previous determination."  The Veteran submitted an NOD in May 1983.  This was followed by the issuance of a statement of the case (SOC) in May 1983, which characterized the issue as entitlement to service connection for a nervous condition, to include schizophrenia paranoid type immature personality, situational anxiety, and claimed PTSD.  An accompanying notification letter advised the Veteran that he had 60 days from the date of such notification to submit a substantive appeal.  He did not do so.  

Rather, in June 1983, the Veteran requested an additional 60 days for the submission of additional evidence.  A July 1983 letter informed the Veteran that such request had been granted, and further noted, "If we do not hear from you by September 1, 1983, we will assume you do not intend to complete your appeal and we will close our record."

Additional evidence consisting of lay statements from the Veteran's parents was added to the record in June 1983.  This evidence was thereafter considered in June 1983 and December 1983 rating decisions, which confirmed and continued the previous denials of service connection.  The Veteran did not appeal those determinations and no new and material evidence was submitted within one year of those decisions.  

In April 1993, the Veteran submitted a petition to reopen his claim (claimed as schizophrenia and PTSD).  In an August 1993 rating decision, the RO confirmed and continued the previous denial of entitlement to service connection for a chronic acquired nervous condition (to include PTSD), on the basis that new and material evidence had not been submitted.  The Veteran was again advised of his appellate rights, but did not appeal that determination.  

After the submission of additional evidence in August 1993 (duplicative statements from the Veteran), in September 1993, the RO readjudicated and determined that new and material evidence had not been received sufficient to reopen the claim for service connection for a chronic acquired nervous condition, to include PTSD.  The Veteran was notified of his appellate rights in a September 1993 letter, but he did not appeal that determination, and no new and material evidence was received within one year of that decision.   

In April 1997, the Veteran submitted a petition to reopen his claim (claimed as schizophrenia).  In a June 1997 rating decision, the RO determined that new and material evidence had not been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include paranoid schizophrenia.  The previous denial was therefore confirmed and continued.  The Veteran was notified of his appellate rights, but he did not appeal that determination, and no new and material evidence was received within one year of that decision.   

The Veteran submitted the current claim to reopen in August 2010 (claimed as PTSD and an acquired psychiatric disorder).  That claim was denied in a September 2010 rating decision and the current appeal ensued.  

Based on the procedural history outlined above, the remaining questions for consideration are: (1) whether new and material evidence has been submitted since the last, final denial of the claim for an acquired psychiatric disorder in June 1997; and (2) whether new and material evidence has been submitted since the last, final denial of the claim for PTSD in September 1993.  

At the time of the June 1997 rating decision, the evidence consisted of service personnel records/service treatment records showing a diagnosis of "personality disorder, immaturity in type" and situational anxiety (see, e.g., separation examination), as well as VA treatment records showing treatment for schizophrenia beginning in approximately 1974.  The RO declined to reopen the claim because the evidence did not show treatment/diagnoses of schizophrenia in-service, and because current treatment records did not relate schizophrenia to service. 

The evidence added to the record since the June 1997 rating decision includes VA treatment records reflecting current diagnoses of chronic paranoid schizophrenia, schizoaffective disorder, and anxiety disorder; VA treatment records reflecting ongoing treatment for psychological symptoms throughout the 1980's, 1990's, and to the present; and statements and the September 2011 DRO hearing testimony from the Veteran and his family members concerning the onset of his claimed psychiatric disorder(s).  Specifically, the Veteran testified that his psychological symptoms began in-service and continued thereafter.  His family members described his symptomatology following his separation from service.  As this evidence was not previously of record at the time of the June 1997 rating decision, it is considered new.  Further, the Veteran's hearing testimony, coupled with the documentation of ongoing/chronic treatment for psychological problems, raises a reasonable possibility of substantiating the claim for an acquired psychiatric disorder.  See Duran and Shade, both supra.  (Parenthetically, the Board notes that psychoses such as schizophrenia and schizoaffective disorder are qualifying chronic diseases, and service connection for such may be established by showing a continuity of symptomatology since service. See, e.g., Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).  Accordingly, new and material evidence has been submitted to reopen the claim.  

At the time of the September 1993 rating decision, the evidence consisted of numerous "stressor" statements from the Veteran regarding an in-service attack/assault while serving in Taiwan.  The RO declined to reopen the claim as the Veteran had previously raised such allegations and considered them to be cumulative in nature.  Notably, the record did not include a PTSD diagnosis.  

The evidence added to the record since the September 1993 rating decision includes VA treatment records reflecting a current, provisional PTSD diagnosis.  The record also contains the Veteran's DRO hearing testimony, and other statements, in which he provides a greater detail concerning the date/nature of his claimed in-service stressor event/assault.  As this evidence was not previously of record at the time of the September 1993 rating decision, it is considered new.  Further, the provisional PTSD diagnosis, along with the Veteran's hearing testimony raises a reasonable possibility of substantiating the claim for PTSD.  See Duran and Shade, both supra.  Accordingly, new and material evidence has been submitted to reopen the claim.  


ORDER

New and material evidence having been received, the claim for entitlement to service connection for an acquired psychiatric disorder, other than PTSD, is reopened; the appeal is granted to this extent only.

New and material evidence having been received, the claim for entitlement to service connection for PTSD is reopened; the appeal is granted to this extent only.


REMAND

The Veteran contends that he has PTSD and/or another acquired psychiatric disorder that is related to service. 

With respect to the claim for an acquired psychiatric disorder, service treatment records (STRs) reflect that the Veteran was diagnosed with situational anxiety, aggravating an immature personality.  He was noted as being an "anxious individual."  It was recommended that he be given duty physically removed from his present and past work areas.  

A January 1970 Medical Evaluation (SPR) reflected that the Veteran was recommended for separation after being diagnosed with personality disorder, immaturity in type.  The medical examiner noted the following:  "During the evaluation [the Veteran] displayed "extreme disdain for the military and a refusal to exert necessary effort to perform his job satisfactory.  His assessment of his role in correcting the "bad people" in the Air Force through stubbornness and the shirking of duty represents immaturity of personality development.  His quasi intellectual morality stand against military operations and the importance of his position to affect them represents a lack of insight and judgement.  He is probably not productive and whether he is or not, the prognosis is for a worsening of his productivity to the point of obstructionist endeavors."

The January 1970 separation examination expressly noted immature personality and situational anxiety as psychological abnormalities. 

Following service, VA medical records show treatment for schizophrenia (as well as other psychological symptoms) as early as 1974, and continuing through to the present.  Other current diagnoses include schizoaffective disorder, paranoid schizophrenia, anxiety, and bipolar disorder.  See VA Treatment Records (Virtual VA).  

To date, the Veteran has not been afforded a VA psychological examination to determine the current nature and etiology of his claimed psychiatric disability/disabilities.  In light of the evidence outlined above, such an examination should be scheduled on remand as indicated below.  

With respect to the claim for service connection for PTSD, the Veteran claims that he was assaulted by a fellow service member on several occasions in 1969 while serving in Taiwan.  See, e.g., September 2010 and August 1993 Statements.  A provisional diagnosis of PTSD is of record. 

If a PTSD claim is based on personal assault in service evidence from sources other than the Veteran's records may corroborate the Veteran's account of the stressor incident.  The law is clear that VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than service records or evidence of behavior changes may constitute credible supporting evidence of the stressor, and allowing him/her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence. VA must make all reasonable efforts to obtain the relevant evidence.  38 C.F.R. § 3.159(c).  As well, VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(3). 

The Veteran was a sent duty-to-assist letter in August 2010, which included a stressor identification worksheet, but the letters did not detail the evidence required for personal assault, nor was the Veteran provided VA Form 21-0781a, Statement in Support of Claim for Service Connection for Post Traumatic Stress Disorder Secondary to Personal Trauma.

Moreover, a VA examination is necessary to determine whether the Veteran does, in fact, have PTSD, and whether such is related to the Veteran's military service.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims, to include any VA or non-VA facilities, including Sharpe Behavioral Hospital and the Northern Virginia Mental Health Institute (1974), at which he received treatment for the disorders at issue.  Based on his response, attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  

2.  Request all pertinent VA treatment records from March 2013 to the present, and obtain a copy of the decision and all medical records relied upon in conjunction with any claim filed by the Veteran for SSA benefits.  

3.  Send the Veteran an appropriate stressor development letter.  The Veteran must be notified that in-service personal assault may be corroborated by evidence from sources other than the service records.  All specific examples of alternative sources of evidence must be included in the notification to the Veteran.  Also send the Veteran VA Form 21-0781a, Statement in Support of Claim for Service Connection for Post Traumatic Stress Disorder Secondary to Personal Trauma, and request he complete it with as much specificity as possible.

4.  Thereafter, afford the Veteran a VA psychiatric examination by a psychiatrist to determine whether any psychiatric disorder found is related to his military service. 

All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  All records on VBMS/Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and VBMS/Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must first identify all psychiatric disorders manifested by the Veteran.  

With respect to all acquired psychiatric disorders other than PTSD, the examiner must state whether it is at least as likely as not that such disorder(s) first manifested in service, OR is causally related to an event in service?  With respect to any psychosis, the examiner should provide opinion as to whether it is at least as likely as not that such psychosis manifested within one year of the Veteran's separation from service, i.e., between February 1970 and February 1971; OR c) 

If PTSD is found, the examiner must provide an opinion as to whether there is evidence of behavioral changes in the record to indicate that an incident of personal assault occurred as alleged by the Veteran.  If the examiner concludes that such evidence is of record that indicates an incident of personal assault took place, an opinion as to whether a diagnosis of PTSD is causally related to the incident must be provided.

If a personality disorder is diagnosed, the examiner must provide an opinion as to whether any event in service resulted in an acquired psychiatric disorder superimposed on the personality disorder. 

In providing these opinions, the examiner is requested to carefully review the September 2011 testimony of the Veteran and his family members in light of the documented history, to include the STRs.  Additionally, the examiner's attention is directed towards an April 2014 VA examination report wherein the Veteran appears to report additional PTSD stressors. 

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

4.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims on appeal remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


